
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.12


SECURITIES PURCHASE AGREEMENT
dated as of
December 17, 2001
among
COMPUCREDIT CORPORATION,
J.P. MORGAN CORSAIR II CAPITAL PARTNERS, L.P.,
J.P. MORGAN CAPITAL, L.P,
PALADIN CAPITAL PARTNERS FUND, L.P.,
and
WINDING CREEK, L.P.

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  PAGE

--------------------------------------------------------------------------------

ARTICLE 1  DEFINITIONS SECTION 1.01.   Definitions   1 ARTICLE 2  PURCHASE AND
SALE OF SECURITIES SECTION 2.01.   Commitment to Purchase   6 SECTION 2.02.  
The Closings   6 ARTICLE 3  REPRESENTATIONS AND WARRANTIES OF THE ISSUER SECTION
3.01.   Corporate Existence and Power   7 SECTION 3.02.   Corporate
Authorization   7 SECTION 3.03.   Governmental Authorization   8 SECTION 3.04.  
Noncontravention   8 SECTION 3.05.   Capitalization   9 SECTION 3.06.  
Subsidiaries   9 SECTION 3.07.   Financial Statements   10 SECTION 3.08.  
Absence of Certain Changes   10 SECTION 3.09.   No Material Undisclosed
Liabilities   10 SECTION 3.10.   Litigation   11 SECTION 3.11.   Compliance with
Laws and Regulations   11 SECTION 3.12.   SEC Reports   11 SECTION 3.13.  
Material Contracts   12 SECTION 3.14.   Finders' Fees   12 SECTION 3.15.  
Offering of Securities   12 SECTION 3.16.   Intellectual Property   12 SECTION
3.17.   Environmental Compliance   12 SECTION 3.18.   Compliance with ERISA   13
SECTION 3.19.   Taxes   13 SECTION 3.20.   Selling Documents   14 SECTION 3.21.
  Payment of Cash Dividends   14 ARTICLE 4  REPRESENTATIONS AND WARRANTIES OF
THE PURCHASERS SECTION 4.01.   Corporate Existence and Power   14 SECTION 4.02.
  Authorization   15 SECTION 4.03.   Governmental Authorization   15 SECTION
4.04.   Noncontravention   15 SECTION 4.05.   Finders' Fees   15 SECTION 4.06.  
Private Placement   16 ARTICLE 5  COVENANTS OF THE ISSUER SECTION 5.01.   Access
to Information   17 SECTION 5.02.   Articles of Amendment   17 SECTION 5.03.  
Restrictions Pending the Closing   17 SECTION 5.04.   Reservation of Shares   18
ARTICLE 6  COVENANTS OF THE PURCHASERS SECTION 6.01.   Confidentiality   18
SECTION 6.02.   Tax Consistency   19 SECTION 6.03.   Schedule 13D and 13G   19
ARTICLE 7  COVENANTS OF THE ISSUER AND THE PURCHASERS SECTION 7.01.   Certain
Filings   19 SECTION 7.02.   Public Announcements   19

38

--------------------------------------------------------------------------------

ARTICLE 8  CONDITIONS PRECEDENT TO CLOSING SECTION 8.01.   Conditions to Each
Party's Obligations   20 SECTION 8.02.   Conditions to Each Purchaser's
Obligations   21 SECTION 8.03.   Conditions to Issuer's Obligations   23 ARTICLE
9  MISCELLANEOUS SECTION 9.01.   Notices   23 SECTION 9.02.   No Waivers;
Amendments   23 SECTION 9.03.   Survival   24 SECTION 9.04.   Indemnification  
24 SECTION 9.05.   Procedures   24 SECTION 9.06.   Documentary Taxes   25
SECTION 9.07.   Election of Corsair Director   25 SECTION 9.08.   Termination  
25 SECTION 9.09.   Several Obligations   26 SECTION 9.10.   Successors and
Assigns   26 SECTION 9.11.   Governing Law   26 SECTION 9.12.   Jurisdiction  
26 SECTION 9.13.   Counterparts   26 SECTION 9.14.   WAIVER OF JURY TRIAL   27
SECTION 9.15.   Entire Agreement   27 SECTION 9.16.   Captions   27

39

--------------------------------------------------------------------------------


EXHIBITS, ANNEX AND SCHEDULE


Annex I — Securities to be Purchased
Exhibit A
—
Form of Articles of Amendment for Series A Preferred Stock Exhibit B — Form of
Articles of Amendment for Series B Preferred Stock Exhibit C — Form of
Shareholders Agreement Exhibit D — Form of Opinion of Counsel for Series A
Preferred Stock
Disclosure Schedule

40

--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT


    AGREEMENT dated as of December 17, 2001 among CompuCredit Corporation, a
Georgia corporation (the "Issuer"), J.P. Morgan Corsair II Capital Partners,
L.P., a Delaware limited partnership ("Corsair"), J.P. Morgan Capital, L.P., a
Delaware limited partnership ("Morgan Capital"), Paladin Capital Partners Fund,
L.P., a Delaware limited partnership ("Paladin") and Winding Creek, L.P., a
Georgia limited partnership ("Winding Creek" and together with Corsair, Morgan
Capital and Paladin, the "Purchasers").

    WHEREAS, the Issuer desires to sell the Securities (as defined below) to the
Purchasers, and the Purchasers desire to purchase the Securities from the
Issuer, upon the terms and subject to the conditions hereinafter set forth.

    NOW THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

    SECTION 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:

    "Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person; provided
that none of the Purchasers shall be considered an Affiliate of the Issuer or
its Subsidiaries.

    "Agreement" means this Agreement, as it may be amended from time to time.

    "Applicable Law" means any applicable constitution, treaty, statute, rule,
regulation, ordinance, order, directive, code, interpretation, judgment, decree,
injunction, writ, determination, award, permit, license, authorization,
directive, requirement, ruling or decision of, agreement with, or by any
Governmental Authority, including, without limitation, the Consumer Credit
Regulations.

    "Articles of Amendment" means the Articles of Amendment relating to the
Series A Preferred Stock, substantially in the form attached as Exhibit A
hereto.

    "Balance Sheet" means the consolidated balance sheet of the Issuer and its
Subsidiaries as of the Balance Sheet Date.

    "Balance Sheet Date" means September 30, 2001.

    "Benefit Arrangement" means any employee benefit plan within the meaning of
Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and which is
maintained or otherwise contributed to by any member of the ERISA Group.

    "Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized by law to close.

    "Code" means the Internal Revenue Code of 1986, as amended.

    "Columbus Bank and Trust" means Columbus Bank and Trust Company, a Georgia
state-chartered bank.

    "Commission" means the U.S. Securities and Exchange Commission or any
governmental body succeeding to the functions thereof.

    "Common Stock" means the common stock, no par value per share, of the
Issuer.

    "Consumer Credit Regulations" means applicable federal and state statutes,
rules and regulations relating to protection of consumers and debtors, including
but not limited to the Truth in Lending Act,

41

--------------------------------------------------------------------------------

the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Telemarketing and Consumer Fraud and Abuse
Prevention Act and Title V of the Gramm- Leach-Bliley Act and the rules and
regulations promulgated thereunder.

    "Disclosure Schedule" means the Disclosure Schedule attached hereto, dated
as of the date hereof and delivered by the Issuer to the Purchasers hereunder.

    "Environmental Laws" means any federal, state, local or foreign law
(including, without limitation, common law), treaty, judicial decision,
regulation, rule, judgment, order, decree, injunction, permit or governmental
restriction or requirement or any agreement with any governmental authority or
other third party, whether now or hereafter in effect, relating to human health
and safety, the environment or to pollutants, contaminants, wastes or chemicals
or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substances, wastes or materials.

    "Environmental Liabilities" means all liabilities of the Issuer and each of
its Subsidiaries, whether contingent or fixed, known or unknown, which (i) arise
under or relate to matters covered by Environmental Laws and (ii) relate to
actions occurring or conditions existing on or prior to the Closing Date.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

    "ERISA Group" means the Issuer and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Issuer, are treated as a single employer
under Section 414 of the Code.

    "Exchange Act" means the Securities Exchange Act of 1934, as amended,
together with the Commission's rules and regulations thereunder.

    "Governmental Authority" means any governmental body, agency or official of
any country or political subdivision of any country, including, but not limited
to, federal, state, county and local governments, administrative agencies and
courts.

    "Hazardous Substance" means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics, including, without limitation, any substance
regulated under Environmental Laws.

    "Key Stockholders" means David G. Hanna, Frank J. Hanna III, Richard W.
Gilbert, Richard R. House, Bravo Trust One, Bravo Trust Two, Rainbow Trust One
and Rainbow Trust Two.

    "Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, any Person shall be deemed to own subject to Lien
any asset that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

    "Material Adverse Effect" means any change or effect that is materially
adverse to the business, assets, condition (financial or otherwise) or results
of operations of the Issuer and its Subsidiaries, taken as a whole.

    "Multiemployer Plan" means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

42

--------------------------------------------------------------------------------

    "Person" means an individual or a corporation, partnership, limited
liability company, association, trust, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

    "Plan" means any employee pension benefit plan (other than a Multiemployer
Plan) which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code and either (i) is maintained, or
contributed to, by any member of the ERISA Group for employees of any member of
the ERISA Group or (ii) has at any time within the preceding five years been
maintained, or contributed to, by any Person which was at such time a member of
the ERISA Group for employees of any Person which was at such time a member of
the ERISA Group.

    "Preferred Stock" means the preferred stock, no par value per share, of the
Issuer.

    "Regulated Activity" means any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Substance.

    "SEC Reports" means the forms, reports and documents filed with the
Commission.

    "Securities" means the Series A Preferred Stock.

    "Securities Act" means the Securities Act of 1933, as amended, together with
the Commission's rules and regulations thereunder.

    "Series A Preferred Stock" means the Issuer's Series A Preferred Stock, no
par value per share.

    "Series B Preferred Stock" means the Issuer's Series B Preferred Stock, no
par value per share.

    "Series B Transaction Documents" means the securities purchase agreement and
other documents relating to issuance and sale of Series B Preferred Stock
including, without limitation, the articles of amendment substantially in the
form attached hereto as Exhibit B.

    "Shareholders Agreement" means the Shareholders Agreement among the Issuer,
each of the Key Stockholders and each of the Purchasers, substantially in the
form attached as Exhibit C hereto, as the same may be amended from time to time.

    "Subsidiary" means, with respect to any Person, any other Person of which a
majority of the capital stock or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by
such Person.

    "Tax" (and, with correlative meaning, "Taxes") means (i) any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad
valorem, value added, transfer, franchise, profits, license, withholding on
amounts paid by the Issuer or any of its Subsidiaries, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental or
windfall profit tax, custom, duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or any
penalty, addition to tax or additional amount due from, or in respect of the
Issuer or any of its Subsidiaries, as the case may be, imposed by any
governmental authority (a "Taxing Authority") responsible for the imposition of
any such tax (domestic or foreign) and (ii) any liability of the Issuer or any
of its Subsidiaries for the payment of any amount as a result of being a party
to any tax sharing agreement or with respect to the payment of any amount of the
type described in (i) as a result of any existing express or implied agreement
or arrangement (including, but not limited to, an indemnification agreement or
arrangement).

43

--------------------------------------------------------------------------------

    (b) Each of the following terms is defined in the Section set forth opposite
such term:

Term


--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

10-K   3.09 10-Qs   3.09 First Closing   2.02(a) First Closing Date   2.02(a)
Agreed Disclosure   7.02 Closing   2.02(a) Closing Date   2.02(a) Corsair  
Preamble Corsair Director   9.07 Damages   9.04(a) Indemnified Party   9.05
Indemnifying Party   9.05 Intellectual Property   3.16 Issuer   Preamble Issuer
Securities   3.05(b) Material Contract   3.13 Purchasers   Preamble
Representatives   6.01 Returns   3.19 Second Closing   2.02(a) Second Closing
Date   2.02(a) Signing 8-K   7.02 Signing Release   7.02 Subsidiary Securities  
3.06(b) Winding Creek   Preamble

ARTICLE 2

PURCHASE AND SALE OF SECURITIES

    SECTION 2.01. Commitment to Purchase.  Upon the basis of the representations
and warranties herein contained of each of the Purchasers, but subject to the
terms and conditions hereinafter stated, the Issuer agrees to sell to each of
the Purchasers, and each of the Purchasers, upon the basis of the
representations and warranties herein contained of the Issuer, but subject to
the terms and conditions hereinafter stated, agree, severally but not jointly,
to purchase from the Issuer at a Closing, the Securities in the amount and for
the purchase price set forth opposite the name of each of the Purchasers on
Annex I hereto.

    SECTION 2.02. The Closings.  (a) The closings (each, a "Closing") of the
purchases and sales of the Securities hereunder will take place at the New York
offices of Davis Polk & Wardwell, or at such other location as the Issuer and
the Purchasers shall agree. The initial Closing (the "First Closing") shall be
held on a date as soon as practicable after all conditions to the obligations of
the Issuer, Corsair and Morgan Capital to consummate the First Closing have been
fulfilled or waived. The second Closing (the "Second Closing") shall be held on
a date as soon as practicable after all conditions to the obligations of the
Issuer, Paladin and Winding Creek to consummate the Second Closing have been
fulfilled or waived. The Issuer shall notify each of the Purchasers of the date
and time of each Closing not less than two Business Days prior to such date (or
within such other time period as the parties mutually agree), and each Closing
shall occur on such date or such other date as the parties hereto agree. The
date and time of the First Closing is referred to herein as the "First Closing
Date" and the

44

--------------------------------------------------------------------------------

date and time of the Second Closing is referred to herein as the "Second Closing
Date". References to "Closing Date" shall mean either the First Closing Date or
the Second Closing Date, as the context may require. In the event that the
Second Closing does not occur, neither Paladin nor Winding Creek shall be deemed
to be a "Holder" under the Shareholders Agreement.

    (b) On each Closing Date, the appropriate Purchaser or Purchasers shall
deliver to the Issuer, by wire transfer to an account designated by the Issuer
not later than three Business Days prior to such Closing Date, an amount, in
immediately available funds, equal to the aggregate purchase price of the
Securities being purchased by such Purchaser or Purchasers from the Issuer.

    (c) On each Closing Date, the Issuer shall deliver to the appropriate
Purchaser or Purchasers, against payment of the purchase price by such Purchaser
or Purchasers to the Issuer, duly executed certificates evidencing the shares of
Series A Preferred Stock being purchased by such Purchaser or Purchasers from
the Issuer and such certificates will be in definitive form and registered in
such names as such Purchaser or Purchasers shall request not later than two
Business Days prior to such Closing Date.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

    The Issuer represents and warrants to each Purchaser as of the date hereof
and as of the Closing Date applicable to such Purchaser that, except as
disclosed in the Disclosure Schedule:

    SECTION 3.01. Corporate Existence and Power.  (a) The Issuer is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Georgia and has all corporate powers and all material
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted. The Issuer is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where such qualification is necessary, except for those jurisdictions where
failure to be so qualified or in good standing could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. The Issuer
has heretofore made available to the Purchasers or its counsel true and complete
copies of the articles of incorporation and bylaws of the Issuer as currently in
effect.

    (b) Columbus Bank and Trust is a bank duly organized, validly existing and
in good standing under the laws of the State of Georgia and is a licensed
principal member of VISA, U.S.A., Inc.

    SECTION 3.02. Corporate Authorization.  (a) The execution, delivery and
performance by the Issuer of this Agreement, the Shareholders Agreement and the
Series B Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby are within the Issuer's corporate powers and
have been duly authorized by all necessary corporate action on the part of the
Issuer.

    (b) The execution, delivery and performance by the Issuer of this Agreement,
the Shareholders Agreement and the Series B Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby do not require
the approval of the stockholders of the Issuer.

    (c) This Agreement constitutes and, when executed and delivered in
accordance with its terms, the Shareholders Agreement will constitute, a legal,
valid and binding agreement of the Issuer and the Key Stockholders party
thereto, enforceable against the Issuer and each such Key Stockholder in
accordance with its terms, except (i) as such enforcement is limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors' rights generally, (ii) for limitations imposed by general principles
of equity, and (iii) that rights to indemnity may be limited by federal and
state securities laws and public policy considerations.

45

--------------------------------------------------------------------------------

    (d) The Securities issued to the Purchasers, when issued and delivered in
accordance with the terms of this Agreement and the Articles of Amendment, will
be validly issued and outstanding, fully paid and nonassessable, and free and
clear of any Liens other than Liens arising as a result of the status of the
Purchasers. The shares of Common Stock issuable upon conversion of the
Securities will, when issued, be validly issued and outstanding, fully paid and
nonassessable, and free and clear of any Liens other than Liens arising as a
result of the status of the Purchasers.

    SECTION 3.03. Governmental Authorization.  The execution, delivery and
performance by the Issuer of this Agreement, the Shareholders Agreement and the
Series B Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby require no consent, approval, authorization or
other action by or in respect of any Governmental Authority or other party
except (i) the filing of the Articles of Amendment and the articles of amendment
relating to the Series B Preferred Stock in accordance with the laws of the
State of Georgia, (ii) the filing of the listing application referred to in
Section 8.01(e), (iii) any filing required pursuant to the securities laws of
the States of New York and Georgia and (iv) other filings, notifications and
consents that are not material to the consummation of the transactions
contemplated hereby and thereby.

    SECTION 3.04. Noncontravention.  The execution, delivery and performance by
the Issuer of this Agreement, Shareholders Agreement and the Series B
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby do not and will not (i) violate the articles of incorporation
or bylaws of the Issuer or any Subsidiary of the Issuer, (ii) assuming
compliance with the matters referred to in Section 3.03, violate any Applicable
Law, (iii) require any consent or other action by any Person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any material right or obligation of the Issuer or any Subsidiary
of the Issuer or to a loss of any material benefit to which the Issuer or any
Subsidiary of the Issuer is entitled under any provision of any agreement or
other instrument binding upon the Issuer or any Subsidiary of the Issuer or
(iv) result in the creation or imposition of any Lien on any material asset of
the Issuer or any Subsidiary of the Issuer, except for, in the case of clauses
(ii), (iii) and (iv), such matters that could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

    SECTION 3.05. Capitalization.  (a) The authorized capital stock of the
Issuer consists of 150,000,000 shares of Common Stock and 10,000,000 shares of
Preferred Stock. The outstanding shares of Common Stock and Preferred Stock of
the Issuer as well as all securities convertible into or exchangeable for shares
of the Issuer's Common Stock are set forth on the Disclosure Schedule.

    (b) All of the outstanding shares of capital stock of the Issuer have been
duly authorized and validly issued and are fully paid and non-assessable. Except
as set forth in Section 3.05(a), there are no outstanding (i) shares of capital
stock or voting securities of the Issuer, (ii) securities of the Issuer or any
Subsidiary of the Issuer convertible into or exchangeable for shares of capital
stock or voting securities of the Issuer or (iii) options or other rights to
acquire from the Issuer or any Subsidiary of the Issuer, or other obligation of
the Issuer to issue, any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of the
Issuer (the items in clauses 3.05(b)(i), 3.05(b)(ii) and 3.05(b)(iii) being
referred to collectively as the "Issuer Securities"). There are no outstanding
obligations of the Issuer or any Subsidiary of the Issuer to repurchase, redeem
or otherwise acquire any Issuer Securities.

    SECTION 3.06. Subsidiaries.  (a) Each Subsidiary of the Issuer is a
corporation or limited liability company duly incorporated or formed, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation and has all powers (corporate or otherwise) and all
material governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted. Each Subsidiary of the
Issuer is duly qualified to do business as a foreign corporation or limited
liability company and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where failure to be
so qualified or in good

46

--------------------------------------------------------------------------------

standing could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All Subsidiaries of the Issuer and their
respective jurisdictions of incorporation or formation are identified on the
Disclosure Schedule.

    (b) Except as set forth in the Disclosure Schedule, all of the outstanding
capital stock or other voting securities or other equity interests of each
Subsidiary of the Issuer is owned by the Issuer, directly or indirectly, free
and clear of any Lien and free of any other limitation or restriction (including
any restriction on the right to vote, sell or otherwise dispose of such capital
stock or other voting securities or other equity interests). There are no
outstanding (i) securities of the Issuer or any Subsidiary of the Issuer
convertible into or exchangeable for shares of capital stock or voting
securities or other equity securities of any Subsidiary of the Issuer or
(ii) options or other rights to acquire from the Issuer or any Subsidiary of the
Issuer, or other obligation of the Issuer or any Subsidiary of the Issuer to
issue, any capital stock, voting securities, other equity interests or
securities convertible into or exchangeable for capital stock or voting
securities or other equity interests of any Subsidiary of the Issuer (the items
in clauses 3.06(b)(i) and 3.06(b)(ii) being referred to collectively as the
"Subsidiary Securities"). There are no outstanding obligations of the Issuer or
any Subsidiary of the Issuer to repurchase, redeem or otherwise acquire any
outstanding Subsidiary Securities.

    SECTION 3.07. Financial Statements.  The audited consolidated balance sheet
as of December 31, 2000 and the related audited consolidated statement of income
and cash flows for the year ended December 31, 2000 and the unaudited interim
consolidated balance sheet as of September 30, 2001 and the related unaudited
interim consolidated statements of income and cash flows for the nine months
ended September 30, 2001 of the Issuer and its Subsidiaries have been delivered
by the Issuer to the Purchasers. Such financial statements fairly present, in
conformity with generally accepted accounting principles applied on a consistent
basis (except as may be indicated in the notes thereto), the consolidated
financial position of the Issuer and its Subsidiaries as of the dates thereof
and their consolidated results of operations and cash flows for the periods then
ended (subject to normal year-end adjustments in the case of any unaudited
interim financial statements).

    SECTION 3.08. Absence of Certain Changes.  Since the Balance Sheet Date, the
business of the Issuer and its Subsidiaries has been conducted in the ordinary
course consistent with past practices and there has not been any event,
occurrence, development or state of circumstances or facts which has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or an adverse effect on the ability of the Issuer to
perform its obligations under this Agreement, the Shareholders Agreement and the
Series B Transaction Documents.

    SECTION 3.09. No Material Undisclosed Liabilities.  There are no liabilities
of the Issuer or any Subsidiary of the Issuer of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected, individually or in the aggregate, to result in such a
liability, other than:

    (i) liabilities provided for in the Balance Sheet or disclosed in the notes
thereto or in the Form 10-K of the Issuer for the year ended December 31, 2000
(the "10-K"), or in the Forms 10-Q of the Issuer for the quarters ended
March 31, 2001, June 30, 2001 and September 30, 2001 (the "10-Qs");

    (ii) liabilities incurred since the Balance Sheet Date in the ordinary
course of business consistent with past practices;

    (iii) liabilities under this Agreement, the Shareholders Agreement and
Series B Transaction Documents or incurred in connection with the transactions
contemplated by this Agreement, the Shareholders Agreement and Series B
Transaction Documents;

47

--------------------------------------------------------------------------------

    (iv) obligations to perform other agreements entered into in the ordinary
course of business; and

    (v) other undisclosed liabilities which, individually or in the aggregate,
are not material to the Issuer and its Subsidiaries, taken as a whole.

    SECTION 3.10. Litigation.  There is no action, suit, investigation or
proceeding (or any basis therefor) pending against, or to the knowledge of the
Issuer, threatened against or affecting, the Issuer or any Subsidiary of the
Issuer or any of their respective properties before any court or arbitrator or
any governmental body, agency or official which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or which in
any manner challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement, the Shareholders Agreement and the
Series B Transaction Documents.

    SECTION 3.11. Compliance with Laws and Regulations. (a) Neither the Issuer
nor any Subsidiary of the Issuer is in violation of, or has since January 1,
1998 violated, or to the best knowledge of the Issuer, is under investigation
with respect to or been threatened to be charged with or given notice of any
violation of, any Applicable Law, in each case other than any such violations
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

    (b) To the best knowledge of the Issuer, neither Columbus Bank and Trust nor
any of its Affiliates is in violation of, or has since January 1, 1998 violated,
or is under investigation with respect to or been threatened to be charged with
or given notice of any violation of, any Consumer Credit Regulations, in each
case other than any such violations that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

    SECTION 3.12. SEC Reports.  Since the date that it became subject to the
reporting requirements of the Exchange Act, the Issuer has filed all required
SEC Reports when due (or within permitted extension periods) in accordance with
the Exchange Act. As of their respective dates (or, in the case of any amended
SEC Report, as of the date of the amendment), the SEC Reports complied in all
material respects with all applicable requirements of the Exchange Act. As of
their respective dates (or, in the case of any amended SEC Report, as of the
date of the amendment), none of the SEC Reports contained any untrue statement
of a material fact or omitted to state a material fact required to be stated or
incorporated by reference therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

    SECTION 3.13. Material Contracts.  Except to the extent fully performed or
terminated pursuant to its terms, each of the agreements, contracts, leases and
commitments listed as an exhibit to the 10-K, any of the 10-Qs or any Form 8-K
filed with the Commission (each, a "Material Contract") is a legal, valid and
binding agreement of the Issuer or a Subsidiary of the Issuer, as the case may
be, and is in full force and effect, and none of the Issuer, such Subsidiary or,
to the knowledge of the Issuer, any other party thereto is in default or breach,
in each case except for any such default or breach that could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and, to the best knowledge of the Issuer, no event or circumstance has occurred
that, with notice or lapse of time or both, would constitute any event of
default thereunder.

    SECTION 3.14. Finders' Fees.  There is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of the Issuer who might be entitled to any fee or commission in
connection with the transactions contemplated by this Agreement or the
Shareholders Agreement.

    SECTION 3.15. Offering of Securities.  Neither the Issuer nor any Person
acting on its behalf has taken or will take any action (including, without
limitation, any offering of any securities of the Issuer under circumstances
which would require, under the Securities Act, the integration of such offering

48

--------------------------------------------------------------------------------

with the offering and sale of the Securities) which might subject the offering,
issuance or sale of the Securities to the registration requirements of Section 5
of the Securities Act.

    SECTION 3.16. Intellectual Property.  The Issuer and each of its
Subsidiaries owns, or has the legal right to use, all material patents, patent
applications, trademarks, trademark applications, tradenames, copyrights,
technology, know-how and processes and other intellectual property rights
necessary for each of them to conduct its business as currently conducted (the
"Intellectual Property"). No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Issuer know of any facts or circumstances that could provide a reasonable basis
for any such claim. To the best knowledge of the Issuer, the use of such
Intellectual Property by the Issuer and its Subsidiaries does not infringe on
the rights of any Person, except for such infringements which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

    SECTION 3.17. Environmental Compliance. (a) No notice, notification, demand,
request for information, citation, summons, complaint or order has been issued,
no complaint has been filed, no penalty has been assessed and no investigation
or review is pending, or to the Issuer's best knowledge, threatened by any
governmental or other entity (i) with respect to any alleged material violation
by the Issuer or any of its Subsidiaries of any Environmental Law, (ii) with
respect to any alleged failure by the Issuer or any of its Subsidiaries to have
any material permit, certificate, license, approval, registration or
authorization required under any Environmental Law in connection with the
conduct of their businesses or (iii) with respect to any Regulated Activity or
any release, as defined in 42 U.S.C. 9601(22), of any Hazardous Substance which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

    (b) (i) Neither the Issuer nor any of its Subsidiaries has engaged in any
Regulated Activity other than in compliance in all material respects with all
applicable Environmental Laws and (ii) to the best knowledge of the Issuer, no
release, as defined in 42 U.S.C. 9601(22), of any Hazardous Substance has
occurred at or on any property now or previously owned or leased by the Issuer
or any of its Subsidiaries which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

    (c) To the best knowledge of the Issuer, there are no Environmental
Liabilities that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

    SECTION 3.18. Compliance with ERISA.  Each member of the ERISA Group has
fulfilled its obligations, if any, under the minimum funding standards of ERISA
and the Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Code with
respect to each Plan to the extent the ERISA Group maintains such plans. No
member of the ERISA Group has (a) sought a waiver of the minimum funding
standards under Section 412 of the Code in respect of any Plan, (b) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or (c) incurred
any liability under Title IV of ERISA other than a liability to the Pension
Benefit Guaranty Corporation for premiums under Section 4007 of ERISA.

    SECTION 3.19. Taxes.  (a) The Issuer and each of its Subsidiaries has filed
in accordance with Applicable Law, all material Tax returns, statements, reports
and forms (collectively, "Returns") required to be filed with any Taxing
Authority when due (taking into account any extension of a required filing
date); (b) at the time filed, such Returns were true, correct and complete in
all material respects; (c) the Issuer and each of its Subsidiaries has timely
paid all Taxes shown as due and payable on the Returns that have been filed;
(d) the charges, accruals and reserves for Taxes reflected on the

49

--------------------------------------------------------------------------------

Balance Sheet (excluding any provision for deferred income taxes) are adequate
under United States generally accepted accounting principles, consistently
applied, to cover the Tax liabilities accruing through the date thereof;
(e) there is no action, suit, proceeding, investigation, audit or claim pending
or, to the knowledge of the Issuer, threatened against or with respect to it in
respect of any Tax; (f) neither the Issuer nor any of its Subsidiaries has any
obligation under any Tax sharing agreement, Tax allocation agreement or Tax
indemnity agreement or any other agreement or arrangement in respect of any Tax
with any Person other than the Issuer or its Subsidiaries; (g) neither the
Issuer nor any of its Subsidiaries has been a member of an affiliated,
consolidated, combined or unitary group; (h) proper and adequate amounts have
been withheld by the Issuer and its Subsidiaries from their respective employees
and other Persons for all periods in compliance in all material respects with
the Tax, social security and unemployment, excise and other withholding
provisions of all federal, state, local and foreign laws; (i) there is no Tax
lien, whether imposed by any federal, state, local, or foreign taxing authority,
outstanding against the assets, properties or business of the Issuer or any of
its Subsidiaries, other than any liens that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (j) the
Issuer is not now, has never been and does not contemplate becoming a "United
States Real Property Holding Corporation" as defined in Section 897(c)(2) of the
Code and Section 1.897-2(b) of the Treasury regulations thereunder.

    SECTION 3.20. Selling Documents.  None of the documents or information
delivered to the Purchasers in connection with the transactions contemplated by
this Agreement, the Shareholders Agreement and the Series B Transaction
Documents, including, without limitation, the SEC Reports, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein not misleading. The financial
projections relating to the Issuer or any Subsidiary delivered to the Purchasers
were made in good faith based upon reasonable assumptions, and the Issuer is not
aware of any fact or set of circumstances that would lead it to believe that
such projections are incorrect or misleading in any material respect.

    SECTION 3.21. Payment of Cash Dividends.  Except as set forth in the
Disclosure Schedule, Issuer is not party to any contract or agreement which
restricts the ability of the Issuer to pay cash dividends to the holders of the
Securities in the circumstances contemplated by the Articles of Amendment.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

    Each Purchaser, severally and not jointly, hereby represents and warrants to
the Issuer as of the date hereof and as of the Closing Date applicable to such
Purchaser that:

    SECTION 4.01. Corporate Existence and Power.  Such Purchaser is an entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all corporate, partnership or limited
liability company powers and all material governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted. Such Purchaser is duly qualified to do business and is in good
standing in each jurisdiction where such qualification is necessary, except for
those jurisdictions where failure to be so qualified could not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of such Purchaser to perform its obligations under this Agreement
and the Shareholders Agreement.

    SECTION 4.02. Authorization.  The execution, delivery and performance by
such Purchaser of this Agreement and the Shareholders Agreement and the
consummation of the transactions contemplated hereby and thereby are within such
Purchaser's corporate, partnership or limited liability company powers and have
been duly authorized by all necessary partnership action on the part of such
Purchaser. This Agreement constitutes and, when executed and delivered in
accordance with its terms, the Shareholders Agreement will constitute, a legal,
valid and binding agreement of such Purchaser,

50

--------------------------------------------------------------------------------

enforceable against such Purchaser in accordance with its terms, except (i) as
such enforcement is limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors' rights generally and (ii) for
limitations imposed by general principles of equity.

    SECTION 4.03. Governmental Authorization.  The execution, delivery and
performance by such Purchaser of this Agreement and the Shareholders Agreement
and the consummation of the transactions contemplated hereby and thereby require
no action by or in respect of, or filing with, any governmental body, agency or
official, other than filings, notifications and consents that are not material
to the consummation of the transactions contemplated hereby and thereby.

    SECTION 4.04. Noncontravention.  The execution, delivery and performance by
such Purchaser of this Agreement and the Shareholders Agreement and the
consummation of the transactions contemplated hereby and thereby do not and will
not (i) violate the organizational documents, if any, of such Purchaser,
(ii) assuming compliance with the matters referred to in Section 4.03, violate
any Applicable Law, except for any such violation which would not have a
material adverse effect on the ability of such Purchaser to consummate the
transactions contemplated hereby and thereby or (iii) require any consent or
other action by any Person, or constitute a default, under any provision of any
agreement or other instrument binding upon such Purchaser, except as to matters
that are not material to the consummation of the transactions contemplated
hereby and thereby.

    SECTION 4.05. Finders' Fees.  There is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of any Purchaser who might be entitled to any fee or commission in
connection with the transactions contemplated by this Agreement or the
Shareholders Agreement.

    SECTION 4.06. Private Placement.  (a) Such Purchaser understands that the
offering and sale of the Securities is intended to be exempt from registration
under the Securities Act pursuant to Section 4(2) of the Securities Act and any
applicable state securities or blue sky laws.

    (b) The Securities to be acquired by such Purchaser pursuant to this
Agreement are being acquired for its own account and without a view to the
resale or distribution of such Securities or any interest therein other than in
a transaction exempt from registration under the Securities Act.

    (c) Such Purchaser is an "accredited investor" as such term is defined in
Regulation D under the Securities Act.

    (d) Such Purchaser has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Securities and such Purchaser is capable of bearing the
economic risks of such investment, including a complete loss of its investment
in the Securities. Such Purchaser understands that Purchaser's investment in the
Securities involves a high degree of risk.

    (e) Such Purchaser has been furnished with and carefully read a copy of the
Form 10-K, each of the Form 10-Qs and this Agreement and has been given the
opportunity to ask questions of, and receive answers from, the Issuer concerning
the terms and conditions of the Securities and other related matters. The Issuer
has made available to such Purchaser or its agents all documents and information
relating to an investment in the Securities requested by or on behalf of such
Purchaser.

    (f) Such Purchaser understands that the Securities have not been and, except
as provided in the Shareholders Agreement, are not being registered under the
Securities Act or any state securities laws, and may not be offered, sold,
pledged or otherwise transferred except as permitted pursuant to the
Shareholders Agreement.

    (g) Such Purchaser understands that the Securities shall bear a restrictive
legend substantially in the form set forth in the Shareholders Agreement until
such time that a Shelf Registration Statement

51

--------------------------------------------------------------------------------

(as defined in the Shareholders Agreement) with respect to the Securities and
the underlying Common Stock is declared effective by the Commission.

    (h) Such Purchaser does not have any agreements, arrangements or
understandings with any other Person (other than with other Purchasers who are
Affiliates of such Purchaser) with regard to acquiring, holding, voting or
disposing of the securities of the Issuer other than as set forth in this
Agreement and in the Shareholders Agreement.

ARTICLE 5

COVENANTS OF THE ISSUER

    The Issuer agrees that:

    SECTION 5.01. Access to Information.  From the date hereof until the First
Closing Date, the Issuer will (i) furnish to the Purchasers and their authorized
representatives such financial and operating data and other information relating
to the Issuer and its Subsidiaries as such Persons may reasonably request and
(ii) instruct its counsel, independent accountants and financial advisors to
cooperate with the Purchasers and their authorized representatives in its
investigation of the Issuer and its Subsidiaries. Any investigation pursuant to
this Section shall be conducted in a manner that does not interfere unreasonably
with the conduct of the business of the Issuer and its Subsidiaries.

    SECTION 5.02. Articles of Amendment.  Prior to the First Closing, the Issuer
shall cause to be filed the Articles of Amendment and the articles of amendment
relating to the Series B Preferred Stock as required pursuant to the laws of the
State of Georgia.

    SECTION 5.03. Restrictions Pending the Closing.  After the date hereof and
prior to the First Closing Date, except as expressly provided for in this
Agreement or as consented to in writing by the Purchasers, the Issuer will not:

    (i) amend its articles of incorporation or bylaws;

    (ii) split, combine or reclassify any shares of its capital stock without
appropriately adjusting the conversion price and/or ratio applicable to the
Securities prior to their issuance at the First Closing;

    (iii) declare or pay any dividend or distribution (whether in cash, stock or
property) in respect of its Common Stock or redeem any of its Common Stock;

    (iv) issue any shares of capital stock or any rights to acquire capital
stock that ranks senior to or on a parity with the Securities;

    (v) take any action, or knowingly omit to take any action, that could
reasonably be expected to result in (A) any of the representations and
warranties of the Issuer set forth in Article 3 becoming untrue or (B) any of
the conditions to the obligations of the Purchasers set forth in Section 8.01 or
8.02 not being satisfied; or

    (vi) enter into any agreement or commitment to do any of the foregoing.

    SECTION 5.04. Reservation of Shares.  For so long as any of the Securities
are outstanding, the Issuer shall keep reserved for issuance a sufficient number
of shares of Common Stock to satisfy its conversion obligations under the
Articles of Amendment.

52

--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS OF THE PURCHASERS

    SECTION 6.01. Confidentiality.  Each Purchaser will hold, and will use its
reasonable best efforts to cause its officers, directors, employees,
accountants, counsel, consultants, advisors, financing sources, financial
institutions, and agents (the "Representatives") to hold, in confidence, unless
compelled to disclose by judicial or administrative process or by other
requirements of law or national stock exchange, all confidential documents and
information concerning the Issuer or any of its Affiliates that are furnished to
such Purchaser, except to the extent that such information can be shown to have
been (i) previously known on a nonconfidential basis by such Purchaser or such
Representatives, (ii) in the public domain through no fault of such Purchaser or
its Representatives (with respect to information received in their capacity as
such) or (iii) later acquired by such Purchaser or such Representatives from
sources other than the Issuer or any of its Affiliates not known by such
Purchaser or such Representatives, as applicable, to be bound by any
confidentiality obligation; provided that such Purchaser may disclose such
information to any of its Representatives (or its limited partners and
co-investors, if applicable) in connection with the transactions contemplated by
this Agreement and the Shareholders Agreement so long as such Purchaser
acknowledges the confidential nature of such information and agrees to treat
such information confidentially. The obligation of each Purchaser to hold and to
cause its Representatives to hold any such information in confidence shall be
satisfied if such Purchaser exercises the same care with respect to such
information as such Purchaser would take to preserve the confidentiality of its
own similar information. If any Purchaser or any of its Representatives is
requested to disclose any confidential information by judicial or administrative
process or by other requirements of law or a national stock exchange, such
Purchaser will promptly notify the Issuer of such request so that the Issuer may
seek an appropriate protective order. Each Purchaser agrees that it will not,
and will use its reasonable best efforts to cause its Representatives not to,
use any confidential documents or information for any purpose other than
monitoring and evaluating its investment in the Issuer and in connection with
the transactions contemplated by this Agreement and the Shareholders Agreement.
If this Agreement is terminated, each Purchaser will, and will use its
reasonable best efforts to cause its Representatives to, destroy or deliver to
the Issuer, upon request, all documents and other materials, and all copies
thereof, obtained by such Purchaser or on its behalf from the Issuer, or any of
the Representatives, in connection with this Agreement that are subject to such
confidence.

    SECTION 6.02. Tax Consistency.  The Issuer acknowledges that the Purchasers
intend for the Series A Preferred Stock to be treated as "common stock" for Tax
purposes, and the Issuer agrees not to take any voluntary action inconsistent
with such intention.

    SECTION 6.03. Schedule 13D and 13G.  Each Purchaser agrees to provide the
Issuer with a copy of any Schedule 13D or 13G that it intends to file with the
Commission in connection with their purchase of Securities in advance of such
filing.

ARTICLE 7

COVENANTS OF THE ISSUER AND THE PURCHASERS

    SECTION 7.01. Certain Filings.  The Issuer and each Purchaser will, and will
cause their respective Affiliates to, cooperate with one another (i) in
determining whether any action by or in respect of, or filing with, any
governmental body, agency, official or authority is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
material contracts, in connection with the consummation of the transactions
contemplated by this Agreement, the Shareholders Agreement and the Series B
Transaction Documents or the conversion by such Purchaser of such Purchaser's
Securities and (ii) in taking such actions or making any such filings,

53

--------------------------------------------------------------------------------

furnishing information required in connection therewith and seeking timely to
obtain any such actions, consents, approvals or waivers. The Issuer and each
Purchaser shall (A) give the other parties prompt notice of the commencement of
any action, suit, litigation, arbitration, proceeding or investigation by or
before any governmental body with respect to the transactions contemplated by
this Agreement, the Shareholders Agreement and the Series B Transaction
Documents and (B) keep the other parties informed as to the status of any such
action, suit, litigation, arbitration, proceeding or investigation.

    SECTION 7.02. Public Announcements.  In connection with the execution of
this Agreement, promptly following the Second Closing (or if the Second Closing
does not occur, promptly following December 31, 2001), the Issuer shall issue a
press release (a "Signing Release") and, if it deems it necessary to comply with
the applicable provisions of the Exchange Act, shall file with the Commission a
Report on Form 8-K with respect to the transactions contemplated hereby (the
"Signing 8-K," if any, together with the Signing Release, the "Agreed
Disclosure"). The Signing Release shall be in form and substance as agreed by
the parties hereto prior to the date hereof. The Signing Release and the Signing
8-K, if any, shall be provided to each of the Purchasers prior to issuance or
filing, as the case may be, and each of the Purchasers shall be given a
reasonable opportunity to comment thereon. The Issuer shall accept all
reasonable changes suggested by each of the Purchasers. If the Issuer does not
accept any reasonable change suggested by each of the Purchasers, the provisions
of this Section 7.02 shall immediately terminate and be of no further force or
effect as to such Purchaser whose change is not accepted. If the Issuer accepts
all such changes, the Agreed Disclosure shall serve as the basis for any public
disclosure by the parties of the transactions contemplated hereby and neither
the Issuer nor any Purchaser shall make any statement or representation
regarding the transactions contemplated hereby, publicly or in a manner which
could reasonably be expected to result in its public dissemination, which is
materially inconsistent with or which would constitute a material omission from
the Agreed Disclosure. Except as otherwise permitted pursuant to this
Section 7.02, the Issuer shall not use or refer to the name of any Purchaser in
any public statement or disclosure without the consent of such Purchaser.

ARTICLE 8

CONDITIONS PRECEDENT TO CLOSING

    SECTION 8.01. Conditions to Each Party's Obligations.  The obligation of
each party hereto to consummate a Closing is subject to the satisfaction, at or
prior to each Closing Date, of the following conditions:

    (a) All filings with, notifications to and consents from Governmental
Authorities required for the consummation of such Closing shall have been made
or obtained, as applicable;

    (b) No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of such Closing;

    (c) The Articles of Amendment and the articles of amendment relating to the
Series B Preferred Stock shall have been filed with the Secretary of State of
the State of Georgia in accordance with the laws of the State of Georgia (and
such other action shall have been taken which would make such documents a part
of the Issuer's charter);

    (d) The Securities and the Series B Preferred Stock contemplated by this
Agreement shall have been issued in compliance with Applicable Law and the rules
of the Nasdaq National Market; and

    (e) The shares of Common Stock issuable upon conversion of the Securities
and the Series B Preferred Stock shall have been approved for listing on the
Nasdaq National Market.

54

--------------------------------------------------------------------------------

    SECTION 8.02. Conditions to Each Purchaser's Obligations.  (a) The
obligation of each of Corsair and Morgan Capital to consummate the First Closing
is further subject to the satisfaction, at or prior to the First Closing Date,
of the following additional conditions:

    (i) The representations and warranties of the Issuer contained herein that
are qualified as to materiality or Material Adverse Effect shall be true and
correct in all respects on and as of the First Closing Date and the
representations and warranties of the Issuer contained herein that are not so
qualified shall be true and correct in all material respects on and as of the
First Closing Date, in each case as if made on and as of such date; the Issuer
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by it
at or prior to the First Closing Date; and such Purchaser shall have received a
certificate dated the First Closing Date signed by an authorized officer of the
Issuer to the foregoing effect;

    (ii) The Shareholders Agreement shall have been executed and delivered by
the parties thereto;

    (iii) The Corsair Director shall have been elected to the Board of Directors
of the Company in compliance with paragraph 8 of the Articles of Amendment;

    (iv) Such Purchasers shall have received an opinion, dated the First Closing
Date, of counsel to the Issuer, substantially in the form attached hereto as
Exhibit D;

    (v) Such Purchasers shall have received an opinion, dated the First Closing
Date, of counsel to the Issuer (such counsel being reasonably acceptable to the
Purchasers) as to noncontravention of credit card securitization and related
agreements to which the Issuer or any Subsidiary of the Issuer is a party;

    (vi) Such Purchasers shall have received satisfactory evidence of receipt by
the Issuer of $10,000,000 or more from the sale of Series B Preferred Stock as
contemplated in the Series B Transaction Documents;

    (vii) No proceeding challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the First Closing shall have been instituted by any Governmental Authority
before any court, arbitrator or governmental body, agency or official binding on
any party hereto and be pending; and

    (viii) Such Purchasers shall have received all documents reasonably
requested by it relating to the existence of the Issuer, the corporate authority
for the Issuer's entering into, and the validity of, this Agreement, the
Shareholders Agreement and the Securities, all in form and substance reasonably
satisfactory to it.

    (b) The obligation of each of Paladin and Winding Creek to consummate the
Second Closing is further subject to the satisfaction, at or prior to the Second
Closing Date, of the following additional conditions:

    (i) The representations and warranties of the Issuer contained herein that
are qualified as to materiality or Material Adverse Effect shall be true and
correct in all respects on and as of the Second Closing Date and the
representations and warranties of the Issuer contained herein that are not so
qualified shall be true and correct in all material respects on and as of the
Second Closing Date, in each case as if made on and as of such date; the Issuer
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by it
at or prior to the Second Closing Date; and such Purchaser shall have received a
certificate dated the Second Closing Date signed by an authorized officer of the
Issuer to the foregoing effect;

55

--------------------------------------------------------------------------------

    (ii) The Shareholders Agreement shall have been executed and delivered by
the parties thereto;

    (iii) Such Purchasers shall have received satisfactory evidence of receipt
by the Issuer of $25,000,000 at the First Closing from the sale of Series A
Preferred Stock and $10,000,000 or more from the sale of Series B Preferred
Stock as contemplated in the Series B Transaction Documents;

    (iv) No proceeding challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the Second Closing shall have been instituted by any Governmental Authority
before any court, arbitrator or governmental body, agency or official binding on
any party hereto and be pending; and

    (v) Such Purchaser shall have received all documents reasonably requested by
it relating to the existence of the Issuer, the corporate authority for the
Issuer's entering into, and the validity of, this Agreement, the Shareholders
Agreement and the Securities, all in form and substance reasonably satisfactory
to it.

    SECTION 8.03. Conditions to Issuer's Obligations.  The obligations of the
Issuer to issue and sell the Securities pursuant to this Agreement on each
Closing Date to any Purchaser are subject to the satisfaction, at or prior to
such Closing Date, of the following conditions:

    (a) The representations and warranties of each Purchaser contained herein
that are qualified as to materiality or material adverse effect shall be true
and correct in all respects on and as of the Closing Date and the
representations and warranties of each Purchaser contained herein that are not
so qualified shall be true and correct in all material respects on and as of the
Closing Date, in each case as if made on and as of such date; each Purchaser
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
such Purchaser at or prior to the Closing Date; and the Issuer shall have
received a certificate dated the Closing Date signed by an authorized officer of
such Purchaser to the foregoing effect; and

    (b) The Issuer shall have received all documents reasonably requested by it
relating to the existence of the Purchasers, the authority for their entering
into, and the validity of, this Agreement and the Shareholders Agreement, all in
form and substance reasonably satisfactory to it.

ARTICLE 9

MISCELLANEOUS

    SECTION 9.01. Notices.  All notices, requests and other communications to
any party hereunder shall be in writing (including telecopier or similar
writing) and shall be given to such party at its address or telecopier number
set forth on the signature page hereof, or such other address or telecopier
number as such party may hereinafter specify for the purpose to the party giving
such notice. Each such notice, request or other communication shall be effective
(i) if given by telecopy, when such telecopy is transmitted to the telecopy
number specified pursuant to this Section 9.01 and the appropriate confirmation
is received, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section 9.01.

    SECTION 9.02. No Waivers; Amendments.  (a) No failure or delay on the part
of any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.

56

--------------------------------------------------------------------------------

    (b) Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by all the parties
hereto.

    SECTION 9.03. Survival.  The representations and warranties contained in
this Agreement shall survive the Closings until the third anniversary of the
First Closing Date, except that (i) the representations and warranties contained
in Sections 3.01, 3.02, 3.03, 4.01, 4.02, and 4.03 shall survive indefinitely
and (ii) the representations and warranties contained in Sections 3.17, 3.18 and
3.19 shall survive until the expiration of the statute of limitations applicable
to the matters covered thereby (giving effect to any waiver, mitigation or
extension thereof, if applicable). Notwithstanding the preceding sentence, any
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding sentence, if notice of the inaccuracy or breach
thereof giving rise to such right of indemnity shall have been given in
reasonable detail to the party against whom such indemnity may be sought prior
to such time. The covenants and agreements of the parties contained in this
Agreement shall survive the Closings in accordance with their terms or, if no
term is specified, indefinitely.

    SECTION 9.04. Indemnification.  (a) Effective upon the Closing applicable to
each Purchaser, the Issuer hereby indemnifies such Purchaser and its Affiliates
against and agrees to hold such Purchaser and its Affiliates harmless from any
and all damage, loss (including by reason of a diminution in value of the
Securities), liability and expense (including, without limitation, reasonable
expenses of investigation and reasonable attorneys' fees and expenses in
connection with any action, suit or proceeding) ("Damages") incurred or suffered
by such Purchaser or its Affiliates arising out of any misrepresentation or
breach of warranty, covenant or agreement made or to be performed by the Issuer
pursuant to this Agreement.

    (b) Effective upon the Closing applicable to each Purchaser, such Purchaser
hereby indemnifies the Issuer and its Affiliates against and agrees to hold the
Issuer and its Affiliates harmless from any and all Damages incurred or suffered
by the Issuer or its Affiliates arising out of any misrepresentation or breach
of warranty, covenant or agreement made or to be performed by such Purchaser
pursuant to this Agreement.

    SECTION 9.05. Procedures.  The party seeking indemnification under
Section 9.04 (the "Indemnified Party") agrees to give prompt notice to the party
against whom indemnity is sought (the "Indemnifying Party") and to all other
Purchasers of the assertion of any claim, or the commencement of any suit,
action or proceeding in respect of which indemnity may be sought under such
Section. The Indemnifying Party may at its election participate in and control
the defense of any such suit, action or proceeding at its own expense. The
Indemnifying Party shall not be liable under Section 9.04 for any settlement
effected without its consent of any claim, litigation or proceeding in respect
of which indemnity may be sought hereunder.

    SECTION 9.06. Documentary Taxes.  The Issuer shall pay any and all stamp,
transfer and other similar taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement or the Shareholders
Agreement or the issuance of the Securities.

    SECTION 9.07. Election of Corsair Director.  The signing of this Agreement
by each of the parties hereto shall constitute the unanimous written consent of
the holders of Series A Preferred Stock to elect Nicholas B. Paumarten as the
Corsair Director (the "Corsair Director") to the Board of Directors of the
Company. This provision shall have the same force and effect as if such Corsair
Director had been duly elected at a special meeting of the holders of Series A
Preferred Stock as if each holder of Series A Preferred Stock were present in
person at such meeting and voted in favor thereof.

57

--------------------------------------------------------------------------------

    SECTION 9.08. Termination. (a) This Agreement may be terminated at any time
prior to the Closing applicable to each Purchaser:

    (i) by mutual written agreement of the Issuer and such Purchaser;

    (ii) by the Issuer or such Purchaser if the First Closing shall not have
been consummated on or before December 21, 2001 or if the Second Closing shall
not have been consummated on or before December 31, 2001;

    (iii) by the Issuer or such Purchaser if there shall be any law or
regulation that makes consummation of the transactions contemplated hereby
illegal or otherwise prohibited or if consummation of the transactions
contemplated hereby would violate any nonappealable, final order, decree or
judgment of any court or governmental body having competent jurisdiction; or

    (iv) by such Purchaser if any proposed purchaser of Series B Preferred Stock
defaults in its obligation to purchase such Series B Preferred Stock pursuant to
the Series B Transaction Documents.

The party desiring to terminate this Agreement pursuant to clauses 9.08(a)(ii),
(iii) or (iv) shall give notice of such termination to the other parties hereto.

    (b) If this Agreement is terminated as permitted by Section 9.08(a), such
termination shall be without liability of either party (or any stockholder,
director, officer, employee, agent, consultant or representative of such party)
to the other parties to this Agreement; provided that if such termination shall
result from the willful (i) failure by any party to fulfill a condition to the
performance of the obligations of the other parties, (ii) failure by any party
to perform a covenant of this Agreement or (iii) breach by any party hereto of
any representation, warranty, covenant or agreement contained herein, such party
shall be fully liable for any and all Damages incurred or suffered by the other
parties as a result of such failure or breach. The provisions of Sections 6.01,
9.01, 9.06, 9.08, 9.11, 9.12 and 9.15 shall survive any termination hereof
pursuant to Section 9.08(a).

    SECTION 9.09. Several Obligations.  The obligations of the Purchasers
hereunder are several. No Purchaser shall be responsible for the obligations of,
or any action taken or omitted by, any other Purchaser hereunder.

    SECTION 9.10. Successors and Assigns.  The Issuer may not assign any of its
rights and obligations hereunder without the prior written consent of the
Purchasers. Any Purchaser may assign its rights and obligations hereunder
without the consent of the Issuer, provided that such assignee shall be deemed
to have made the representations and warranties contained in Article 4 hereof.
This Agreement shall be binding upon the Issuer and the Purchasers and their
respective successors and assigns.

    SECTION 9.11. Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.

    SECTION 9.12. Jurisdiction.  The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (but excluding actions arising under the Shareholders
Agreement relating to Purchaser's rights as a shareholder of the Issuer) may
only be brought in the United States District Court for the Southern District of
New York or any New York State court sitting in New York City, and each of the
parties hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party

58

--------------------------------------------------------------------------------

anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 9.01 shall be deemed effective service of
process on such party.

    SECTION 9.13. Counterparts.  This Agreement may be executed in any number of
counterparts each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

    SECTION 9.14. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

    SECTION 9.15. Entire Agreement.  This Agreement, the Shareholders Agreement,
the Articles of Amendment and the Series B Transaction Documents and any other
documents executed concurrently herewith or referred to herein constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, written or oral, relating to the
subject matter hereof.

    SECTION 9.16. Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first above
written.

    COMPUCREDIT CORPORATION
 
 
By:
 
 

--------------------------------------------------------------------------------

Name:
Title:
 
 
Address for notices:
 
 
 
 
CompuCredit Corporation
245 Perimeter Center Parkway
Suite 600
Atlanta, Georgia
Fax: (770) 206-6187
Attn: General Counsel
 
 
 
 
With a copy to:
 
 
 
 
Troutman Sanders LLP
600 Peachtree Street, Suite 5200
Atlanta, Georgia 30308
Fax: (404) 962-6743
Attn: W. Brinkley Dickerson, Esq.

59

--------------------------------------------------------------------------------

    J.P. MORGAN CORSAIR II CAPITAL PARTNERS, L.P.
By: CORSAIR II, L.P., as General Partner
By: CORSAIR II, L.L.C., as General partner
 
 
By:
 
 

--------------------------------------------------------------------------------

Name:
Title:
 
 
Address for notices:
 
 
 
 
J.P. Morgan Corsair II Capital Partners, L.P.
c/o J. P. Morgan & Co. Incorporated
277 Park Avenue
45th Floor
New York, NY 10172-3401
Attn: President
Fax: (646) 534-1882
 
 
 
 
With a copy to:
 
 
 
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attn: Jeffrey D. Berman, Esq.
Fax: 212-450-4800

60

--------------------------------------------------------------------------------

    J.P. MORGAN CAPITAL, L.P.
By: J.P. MORGAN CAPITAL MANAGEMENT COMPANY, L.P., its General Partner
By: J.P. MORGAN CAPITAL MANAGEMENT COMPANY, L.L.C., its General Partner
By: J.P. MORGAN INVESTMENT PARTNERS, L.P., its Sole Member
By: J.P. MORGAN CAPITAL CORPORATION, its General Partner
 
 
By:
 
 

--------------------------------------------------------------------------------

Name:
Title:
 
 
Address for notices:
 
 
 
 
J.P. Morgan Capital, L.P.
c/o J. P. Morgan & Co. Incorporated
1211 Avenue of the Americas
39th floor
New York, NY 10020
Attn: General Partner
Fax: (212) 899-3661
 
 
 
 
With a copy to:
 
 
 
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attn: Jeffrey D. Berman, Esq.
Fax: 212-450-4800

61

--------------------------------------------------------------------------------

    PALADIN CAPITAL PARTNERS FUND, L.P.
By: PALADIN GENERAL HOLDINGS, L.L.C.,
        its General partner
 
 
By:
 
 

--------------------------------------------------------------------------------

Name:
Title:
 
 
Address for notices:
 
 
 
 
Paladin Capital Partners Fund, L.P.
c/o Paladin Capital Management, LLC
2001 Pennsylvania Avenue N.W.
Washington, D.C. 20006
Attn: Portfolio Administrator
Fax: (202) 293-5526
 
 
 
 
With a copy to:
 
 
 
 
Orrick, Herrington & Sutcliffe LLP
3050 K Street, N.W.
Washington, D.C. 20007
Attn: David S. Katz, Esq.
Fax: (202) 339-8500
 
 
 
 
and
 
 
 
 
Gregory J.Corona, Principal
Paladin Capital Management, LLC
Two Ravinia Drive
Suite 1650
Atlanta, Georgia 30046
Phone: (770) 901-5829
Fax: (770) 392- 6068

62

--------------------------------------------------------------------------------

    WINDING CREEK, L.P.
By: WINDING CREEK MANAGEMENT, INC.
        Its General Partner
 
 
By:
 
 

--------------------------------------------------------------------------------

Name:
Title:
 
 
Address for notices:
 
 
 
 
Winding Creek, L.P.
c/o Winding Creek Management, Inc.
1140 Winding Creek Trail
Atlanta, GA 30328
Attn: Courtney J Hollis
Fax: (404) 256-5184
 
 
 
 
With a copy to:
 
 
 
 
Orrick, Herrington & Sutcliffe LLP
3050 K Street, N.W.
Washington, D.C. 20007
Attn: David S. Katz, Esq.
Fax: (202) 339-8500


63

--------------------------------------------------------------------------------


Annex I


Securities to be Purchased


Purchaser


--------------------------------------------------------------------------------

  Number of
Shares of
Series A
Preferred
Stock

--------------------------------------------------------------------------------

  Purchase
Price

--------------------------------------------------------------------------------

J.P. Morgan Corsair II Capital Partners, L.P.   19,250   $ 19,250,000 J.P.
Morgan Capital, L.P.   5,750   $ 5,750,000 Paladin Capital Partners Fund, L.P.  
4,808   $ 4,808,000 Winding Creek, L.P.   192   $ 192,000

64

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.12



TABLE OF CONTENTS
EXHIBITS, ANNEX AND SCHEDULE
SECURITIES PURCHASE AGREEMENT

Annex I



Securities to be Purchased
